                                            Case 3:20-cv-02867-JD Document 9 Filed 07/08/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGORY A. GADLIN,                                 Case No. 20-cv-02867-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER FOR RESPONDENT TO
                                                   v.                                       SHOW CAUSE
                                   9

                                  10     UNKNOWN, et al.,                                   Re: Dkt. Nos. 1, 6
                                                        Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Gregory Gadlin, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  14   to 28 U.S.C. § 2254. Petitioner was convicted in Alameda County, which is in this district, so

                                  15   venue is proper here. See 28 U.S.C. § 2241(d). He has also filed a motion to proceed in forma

                                  16   pauperis.

                                  17                                            BACKGROUND

                                  18          Petitioner was found guilty of first-degree murder with personal use of a firearm. People

                                  19   v. Gadlin, No. A149764, 2018 WL 5816613, at *1 (Cal. Ct. App. Nov. 7, 2018). Petitioner was

                                  20   sentenced to state prison for an indeterminate term of 117 years to life. Petition at 1. The

                                  21   California Court of Appeal affirmed the conviction. Gadlin, 2018 WL 5816613, at *1. The

                                  22   California Supreme Court denied review. Petition at 3.

                                  23                                             DISCUSSION

                                  24          STANDARD OF REVIEW
                                  25          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  26   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  27   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  28   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                            Case 3:20-cv-02867-JD Document 9 Filed 07/08/20 Page 2 of 3




                                   1   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                   2   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   3   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   4   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   5   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   6   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   7   688, 689 (1st Cir. 1970)).

                                   8           LEGAL CLAIMS
                                   9           As grounds for federal habeas relief, petitioner asserts that: (1) there was insufficient

                                  10   evidence to support the conviction; (2) the trial court erred in failing to exclude a firearms expert

                                  11   from testifying or limiting the scope of the testimony; (3) the trial court erred in giving a jury

                                  12   instruction on flight; and (4) the restitution award was improper. Liberally construed, these claims
Northern District of California
 United States District Court




                                  13   are sufficient to require a response.

                                  14                                               CONCLUSION

                                  15           1.      The motion to proceed in forma pauperis (Docket No. 6) is GRANTED. The

                                  16   motion for an extension to file a petition (Docket No. 1) is GRANTED in that the Court has

                                  17   reviewed the petition. The Court takes no position regarding the timeliness of the petition at this

                                  18   stage of the case.

                                  19           2.      The clerk shall serve by electronic mail a copy of this order on the Attorney

                                  20   General of the State of California at SFAWTParalegals@doj.ca.gov. The clerk also shall serve a

                                  21   copy of this order on petitioner by regular mail. Respondent can view the petition on the

                                  22   electronic docket (Docket No. 5).

                                  23           3.      Respondent shall file with the Court and serve on petitioner, within eighty-four (84)

                                  24   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  25   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  26   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                  27   trial record that have been transcribed previously and that are relevant to a determination of the

                                  28   issues presented by the petition.
                                                                                            2
                                            Case 3:20-cv-02867-JD Document 9 Filed 07/08/20 Page 3 of 3




                                   1          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   2   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                   3          4.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   4   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   5   2254 Cases. If respondent files such a motion, it is due eighty-four (84) days from the date this

                                   6   order is entered. If a motion is filed, petitioner shall file with the Court and serve on respondent

                                   7   an opposition or statement of non-opposition within twenty-eight (28) days of receipt of the

                                   8   motion, and respondent shall file with the Court and serve on petitioner a reply within fourteen

                                   9   (14) days of receipt of any opposition.

                                  10          5.      Petitioner is reminded that all communications with the Court must be served on

                                  11   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  12   the Court informed of any change of address and must comply with the Court’s orders in a timely
Northern District of California
 United States District Court




                                  13   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  14   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  15   1997) (Rule 41(b) applicable in habeas cases).

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 8, 2020

                                  18

                                  19
                                                                                                     JAMES DONATO
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
